DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Response to Amendment
	This office action is in response to the amendments filed on 7/8/2022. Claims 1, 10 and 18 are amended. Claim 11 is canceled. Claims 1-10 and 12-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 7/8/2022, with respect to claims 1, 10 and 18 have been considered but are moot because the arguments do not apply to any of the new interpretations of the prior art of record and the new reference being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation of “the second jaw of the jaw assembly formed from a non-magnetic material” in claims 1, 10 and 18 is not disclosed in the applicant’s specification. The applicant’s specification does not explicitly disclose if the second jaw is formed from a non-magnetic material. 
Claims 2-9, 12-17 and 19-20 are rejected due to being dependent on rejected claims 1, 10 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pub No. 2003/0105474) in view of Malkowski (US Pub No. 2015/0038997), Levine (US Pub No. 2010/0130991) and further in view of Hess (US Pub No. 2017/0086815).
Regarding claim 1, Bonutti discloses: (Figure 9) a surgical kit comprising: a suture passer (100) including: a handle assembly (116); an elongate shaft (102) extending from the handle assembly and defining a lumen therethrough; a jaw assembly including first and second jaws (108, 112) transitionable between open and closed configurations (…first and second jaws 108, 112 are moveable with respect to one another, [0054]); and a suture retrieval assembly including: an electromagnet disposed in the jaw assembly (…first jaw 108 is disposed on distal end 106 of body 102 and has a first magnetic element 110. A second jaw 112 is also disposed on distal end 106 of body 102 and has a second magnetic element 114, [0052]); a power module electrically coupled to the electromagnet (…electronic circuitry for the electromagnet is well known to those of ordinary skill of the art and can be either partially or completely located on or within suture passer 100, [0053]); and an activation switch (118) disposed on the handle assembly and electrically coupled to the power module to selectively activate the electromagnet (Paragraph 0061). 
	Bonutti fails to disclose a suture including a metal portion; and a surgical access device including a housing and a cannula extending distally from the housing, the cannula defining a lumen therethrough and lateral slots in communication with the lumen, the lateral slots diametrically opposing each other; and a guide detachably positionable within the surgical access device, the guide including first and second channels and defining lateral openings in communication with the respective first and second channels, the lateral openings being in registration with the respective lateral slots of the surgical access device.  
	Malkowski, in the analogous art of suture devices, teaches: a surgical access device (Figure 1, 4A, 4B) including a housing (110) and a cannula (100) extending distally from the housing, the cannula defining a lumen (105) therethrough and lateral slots (106) in communication with the lumen, the lateral slots diametrically opposing each other (…pair of opposed slots 106 extend through the annular side wall of elongated tubular member 102a, thus providing lateral access to and from longitudinal passageway 105 to and from the exterior of elongated tubular member 102a, [0102]); and a guide (Figure 8A, 8B, 300) detachably positionable (…each of the guide members 300, 400, 500, 600 is configured for releasable engagement within cannula 100 and/or cannula 200, [0110]) within the surgical access device (See Figure 7), the guide including first and second channels (314a, 314b) and defining lateral openings in communication with the respective first and second channels, the lateral openings (326a, 326b) being in registration with the respective lateral slots of the surgical access device (…lumens 316a, 316b extend between respective apertures 314a, 314b defined through proximally-facing portion 311 of guide housing 310 and respective slots 326a, 326b defined through guide shaft 320, [0113]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer to have the surgical access device and guide as taught by Molkowski for the purpose of facilitating closure of an opening in tissue (Molkowski, Paragraph 0013). 
	Bonutti and Malkowski fail to fails to disclose: a suture including a metal portion.
	Levine, in the analogous art of suture devices, teaches: a suture including a metal portion (Figure 28, a variety of conventional sutures can be used to perform the surgical procedures being described, including natural, synthetic and metallic suture materials, [0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer as modified by Molkowski to have a suture containing a metal portion, as taught by Levine, for the purpose of such a suture can provide to be stronger than one of conventional material (Levine, Paragraph 0092).
	Bonutti also fails to disclose the second jaw of the jaw assembly being formed from a non-magnetic material.
	Hess, in the analogous art of surgical jaw assemblies, teaches (Figures 1A-1B) a surgical device (10) that includes jaws (92, 94) being formed from aluminum (Paragraph 0065) [Aluminum is known to be a non-magnetic material].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaws of Bonutti to be formed from a non-magnetic material being aluminum, as taught by Hess, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. [Bonutti modified by Hess would meet the claim limitation of the second jaw of the jaw assembly being formed from a non-magnetic material]
Regarding claim 2, Bonutti further discloses: The surgical kit according to claim 1, wherein the first jaw is stationary relative to the elongate shaft (See figures 11, or 16, jaw 112 is secured along the elongate shaft; first jaw 108 can be provided with a pivot point 164 to effect movement of first jaw 108 between the open and closed positions. [0065]; Examiner understands that the figures support that one jaw is supported by the shaft and the other being pivotably supported in order to open and close the jaws).  
Regarding claim 3, Bonutti further discloses: The surgical kit according to claim 1, wherein the first jaw includes a sharp tip configured to penetrate tissue (See Figure 12,…suture passer 100 can be provided with a sharp tip [0060], wherein the sharp tip would be a the tip of the jaws).  
Regarding claim 4, Bonutti further discloses: (Figure 11) The surgical kit according to claim 1, wherein the first jaw defines a recess (136), the electromagnet (114) disposed in the recess.  
Regarding claim 5, Bonutti further discloses: The surgical kit according to claim 1, wherein the electromagnet (114) includes a planar surface (See figure 10).  
Regarding claim 6, Bonutti further discloses: The surgical kit according to claim 2, wherein the second jaw is pivotably supported on the first jaw (…pivot point 120 pivotably couples one or both of first and second jaws 108, 112 to distal end 106 of body 102 so that first and second jaws 108, 112 are moveable with respect to one another, [0054]).  
Regarding claim 7, Bonutti as modified by Malkowski discloses: The surgical kit according to claim 1, wherein the first or second channels of the guide defines an acute angle with respect to a longitudinal axis defined by the guide (See Figure 7, …guide member 300 and cannula 100 properly aligned relative to one another, each slot 326a, 326b of guide shaft 320 is aligned with one of the slots 106 defined through elongated tubular member 102a of cannula 100, [0114]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pub No. 2003/0105474) in view of Malkowski (US Pub No. 2015/0038997), Levine (US Pub No. 2010/0130991) and Hess (US Pub No. 2017/0086815) as applied to claim 2 above and further in view of Baldwin (US Pub No. 2014/0309677).
Regarding claim 8, Bonutti as modified by Malkowski, Levine and Hess disclose: The surgical kit according to claim 2.
Bonutti as modified by Malkowski, Levine and Hess fail to teach: wherein the handle assembly includes a fluid port in communication with the jaw assembly.  
Baldwin, in the same field of endeavor, teaches: (Figures 1A, 19) wherein the handle assembly (1900, 1902, 1904) includes a fluid port (1912) in communication with the jaw assembly (…spring mechanism 1908 can bias the handle portion to an opened configuration and/or provide a desired amount of resistance for controlling the working end of the surgical tool. In some instances, the handle can include a fluid port 1912 for inputting fluids, [0159]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer as modified by Malkowski, Levine and Hess to have a handle assembly include a fluid port as taught by Baldwin, for the purpose of inputting fluids, (Baldwin, Paragraph 0159).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pub No. 2003/0105474) in view of Malkowski (US Pub No. 2015/0038997), Levine (US Pub No. 2010/0130991) and Hess (US Pub No. 2017/0086815) as applied to claim 1 above and further in view of Twomey (CA 2764074).
Regarding claim 9, Bonutti as modified by Malkowski, Levine and Hess disclose: The surgical kit according to claim 1, wherein the power module includes a printed circuit board including a processor (…electronic circuitry for the electromagnet is well known to those of ordinary skill of the art and can be either partially or completely location on or within suture passer 100, [0053]).
 Bonutti as modified by Malkowski, Levine and Hess fail to teach: wherein the power module includes a battery.  
Twomey, in the analagous art of surgical handles, teaches: (Figure 2, handles, 30, 41) wherein the power module includes a battery (Handle assembly 30 further includes a battery pack (not shown) disposed within a battery housing 32, [0036]; See Figure 2).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer as modified by Malkowski, Levine and Hess to have a power module include a battery pack and housing as taught by Twomey, for the purpose of providing power to the end effector, (Twomey, pg. 10, lines 6-10).

Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pub No. 2003/0105474) in view of Levine (US Pub No. 2010/0130991) and further in view of Hess (US Pub No. 2017/0086815).
Regarding claim 10, Bonutti discloses: (Figure 9) A suture passer (100) for fascial closure comprising: a handle assembly (116) including a pair of handles (122, 124); an elongate shaft (102) extending from the handle assembly and defining a lumen therethrough; a jaw assembly including first and second jaws (108, 112) transitionable between open and closed configurations (…first and second jaws 108, 112 are moveable with respect to one another, [0054]); an actuation rod (128) interconnecting the pair of handles and the jaw assembly such that actuation of the pair of handles transitions the jaw assembly between the open configuration and the closed configuration (First handle 122 is coupled to an end of an actuation rod 128. As best seen in FIGS. 10 and 11, the other end of actuation rod 128 is coupled to first jaw 108 so that squeezing of first and second handles 122, 124 results in axial movement of actuation rod 128 and, consequently, pivoting of first jaw 108 with respect to second jaw 112, [0056])…and a suture retrieval assembly including an electromagnet (…first jaw 108 is disposed on distal end 106 of body 102 and has a first magnetic element 110. A second jaw 112 is also disposed on distal end 106 of body 102 and has a second magnetic element 114, [0052]) associated with the jaw assembly, a power module electromagnet (…electronic circuitry for the electromagnet is well known to those of ordinary skill of the art and can be either partially or completely location on or within suture passer 100, [0053]) in electrical communication with the electromagnet, and an activation switch (118) to selectively activate the electromagnet to attract the metal portion of the suture to the electromagnet (Paragraph 0061).  
 Bonutti fails to disclose: a suture including a metal portion.
Levine, in the analogous art of suture devices, teaches: a suture including a metal portion (Figure 28, a variety of conventional sutures can be used to perform the surgical procedures being described, including natural, synthetic and metallic suture materials, [0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer to have a suture containing a metal portion, as taught by Levine, for the purpose of such a suture can provide to be stronger than one of conventional material, (Levine, Paragraph 0092).
Bonutti also fails to disclose the second jaw of the jaw assembly being formed from a non-magnetic material.
	Hess, in the analogous art of surgical jaw assemblies, teaches (Figures 1A-1B) a surgical device (10) that includes jaws (92, 94) being formed from aluminum (Paragraph 0065) [Aluminum is known to be a non-magnetic material].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaws of Bonutti to be formed from a non-magnetic material being aluminum, as taught by Hess, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. [Bonutti modified by Hess would meet the claim limitation of the second jaw of the jaw assembly being formed from a non-magnetic material]
Regarding claim 12, Bonutti further teaches: The suture passer according to claim 10, wherein the pair of handles includes a stationary handle and a movable handle pivotably supported on the stationary handle (Figure 9, …first handle 122 rotatable toward second handle 124 about pivot point 126. First handle 122 is coupled to an end of an actuation rod 128, [0056]; Examiner understands that since one handle is pivotable towards the other while also being connected to the actuation rod, one handle must remain stationary in order to achieve said axial displacement), the power module (…electronic circuitry for the electromagnet is well known to those of ordinary skill of the art and can be either partially or completely location on or within suture passer 100, [0053]) of the suture retrieval assembly disposed on the stationary handle.
Regarding claim 13, Bonutti further discloses: The suture passer according to claim 10, wherein the first jaw is fixedly secured to the elongate shaft (See figures 11, or 16, jaw 112 is secured along the elongate shaft) and the second jaw is pivotably supported on the first jaw (…pivot point 120 pivotably couples one or both of first and second jaws 108, 112 to distal end 106 of body 102 so that first and second jaws 108, 112 are moveable with respect to one another, [0054]; first jaw 108 can be provided with a pivot point 164 to effect movement of first and second jaws 108, 112 between the open and closed positions. [0065]; Examiner understands that the figures support that one jaw is supported by the shaft and the other being pivotably supported in order to open and close the jaws).  
Regarding claim 14, Bonutti further discloses: The suture passer according to claim 10, wherein the first jaw has a pointed tip to penetrate tissue (See Figure 12,…suture passer 100 can be provided with a sharp tip [0060], wherein the sharp tip would be a the tip of the jaws).  
Regarding claim 15, Bonutti further discloses: The suture passer according to claim 10, wherein the first jaw defines a recess (136) configured to receive the electromagnet (114).  
Regarding claim 16, Bonutti further discloses: The suture passer according to claim 10, wherein the electromagnet (114) has a planar surface (See figure 10).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pub No. 2003/0105474) in view of Levine (US Pub No. 2010/0130991) and Hess (US Pub No. 2017/0086815) as applied to claim 10 above, and further in view of Saadat (US Pub No. 2004/0167546).
Regarding claim 17, Bonutti modified by Levine and Hess discloses: The suture passer according to claim 10.
Bonutti modified by Levine and Hess fail to disclose: wherein the metal portion of the suture is formed of nickel or cobalt.  
 Saadat, in the analogous art of sutures, teaches: (Figure 7B) wherein the metal portion of the suture is formed of nickel or cobalt (…sutures 43 may comprise self-tightening materials that shrink over time, or materials such as nickel titanium, [0056]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer as modified by Levine and Hess to have a suture made of nickel, as taught by Saadat for the purpose of enabling tension control by the ability of the suture to tighten to a specific load (Saadat, Paragraph 0056). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US Pub No. 2003/0105474) in view of Twomey (CA 2764074) and further in view of Hess (US Pub No. 2017/0086815).
.
With respect to Claim 18, Bonutti discloses: (Figure 9) a suture passer (100) comprising: a handle assembly (116) including first and second handles (122, 124); an elongate shaft (102) extending from the handle assembly and defining a lumen therethrough; a jaw assembly including first and second jaws (108, 112) transitionable between open and closed configurations (…first and second jaws 108, 112 are moveable with respect to one another, [0054]); and a suture retrieval assembly including an electromagnet disposed on the first jaw (…first jaw 108 is disposed on distal end 106 of body 102 and has a first magnetic element 110. A second jaw 112 is also disposed on distal end 106 of body 102 and has a second magnetic element 114…in FIG. 9, one of the magnetic elements, first magnetic element 110, is an electromagnet and second magnetic element 114 is made of a magnetizable material, [0052]; Examiner understands that only one jaw has an electromagnet disposed within and the other has  magnetizable material), …first handle and in electrical communication with the electromagnet (…electronic circuitry for the electromagnet is well known to those of ordinary skill of the art and can be either partially or completely location on or within suture passer 100, [0053]) and an activation switch (118) to selectively activate the electromagnet (Paragraph 0061).  
Bonutti fails to disclose: a battery disposed on the first handle.
Twomey, in the analogous art of surgical handles, teaches: (Figure 2, handles, 30, 41) a battery (Handle assembly 30 further includes a battery pack (not shown) disposed within a battery housing 32, [0036]) disposed on the first handle (See Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonutti’s suture passer to have a housing and a battery back disposed in the housing on the first handle as taught by Twomey, for the purpose of providing power to the end effector, (Twomey, pg. 10, lines 6-10).
Bonutti also fails to disclose the second jaw of the jaw assembly being formed from a non-magnetic material.
	Hess, in the analogous art of surgical jaw assemblies, teaches (Figures 1A-1B) a surgical device (10) that includes jaws (92, 94) being formed from aluminum (Paragraph 0065) [Aluminum is known to be a non-magnetic material].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the jaws of Bonutti to be formed from a non-magnetic material being aluminum, as taught by Hess, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. [Bonutti modified by Hess would meet the claim limitation of the second jaw of the jaw assembly being formed from a non-magnetic material]
Regarding claim 19, Bonutti further discloses: The suture passer according to claim 18, wherein the electromagnet (114) includes a planar surface (See figure 10).
Regarding claim 20, Bonutti further discloses: The suture passer according to claim 18, wherein the activation switch (118) is disposed on the first handle of the handle assembly (See figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771